Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “preventing and/or improving an adverse reaction associated with medical treatment” and “a treatment that invades the body; dialysis” in the reply filed on 11/8/22 is acknowledged.
Claims 2 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/22.

Claim Status:
Claims 1-12 are pending.
Claims 2 and 5 are withdrawn.
Claims 1, 3, 4 and 6-12 are under examination as they read on the elected subject matter. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 6-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for preventing an adverse reaction associated with medical treatment wherein the medical treatment is a treatment that invades the body; dialysis. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.

1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. The specification merely discloses, without more, treatment of a hemodialysis patient with inhaled hydrogen gas where after a month of therapy the patient felt better [0094-0096].  However, Applicant is purporting to prevent any and all adverse reactions associated with dialysis medical treatment in a subject.  
2) Nature of the invention 
The nature of the invention is directed to hydrogen gas inhalation therapy to treat dialysis.
3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). In the present case, the ordinary artisan is a medical artisan knowledgeable in the treatment of patients on dialysis.
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). 

4) State of, or the amount of knowledge in, the prior art
The art teaches that adding hydrogen gas to haemodialysis solutions ameliorated inflammatory reactions and improved blood pressure control (Abstract of: Nakayama et al. Nephrol Dial Transplant. 2010;25:3026-3033). However, the art appears silent on preventing any and all adverse reactions associated with dialysis medical treatment in a subject.
5) Level or degree of predictability, or a lack thereof, in the art
The medical arts involve physiological reactions which are inherently unpredictable. MPEP 2164.03: “In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”
6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Although the instant specification discloses that treatment of haemodialysis patients with inhaled hydrogen gas [0094-0096], it remains silent on preventing any and all adverse reactions associated with dialysis medical treatment in a subject.
7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to preventing any and all adverse reactions associated with dialysis medical treatment in a subject. 
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112, first paragraph, and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed. MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). In this case, very little is known about preventing any and all adverse reactions associated with dialysis in a subject by administration of hydrogen gas. Even Applicant’s single example lacks proper control experiments. While the Examiner does not intend to slight the alleged improvements, the Examiner does not feel it an unreasonable burden on Applicants to require comparative examples because it is unclear if the observed results is due to the therapy or merely a placebo effect.  In other words, is the patients alleged improvement traced with reasonable certainty to the therapy or a placebo effect? Accordingly, the cause and effect sought to be proven is lost here in due to unfixed variables. See In re Dunn, 349 F.2d 433, 439 (CCPA 1965). Therefore, one of ordinary skill in the art would have to conduct a myriad number of experiments comprising trial and error testing of any and all adverse events associated with dialysis to see if any could be prevented. Essentially, one of ordinary skill in the art has to figure out how to do this themselves. Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which adverse effects associated with dialysis could be prevented, if any, that would produce desired preventative activity with no assurance of success.
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
MPEP 2103(I)(A): “The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or concept, or is simply a starting point for future investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).”
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” This has not been done and consequently the enablement requirement is not satisfied.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “loss of QOL” without defining “QOL”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (Nephrol Dial Transplant. 2010;25:3026-3033). 
Regarding claims 1, 3, 4, 6 and 10-12, Nakayama et al. disclose administration of a dialysis solution, a medical treatment that invades the body, with an effective amount of dissolved dihydrogen gas produced by water electrolysis, hence a hydrogen gas/hydrogen water generating apparatus to generate the hydrogen gas, to treat the chronic inflammation in haemodialysis human (mammal) patients where a decrease in blood pressure was observed (Abstract), which is an improvement on an adverse reaction associated with a medical treatment in a subject. Therefore, instant claims 1, 3, 4, 6 and 10-12 are anticipated by the disclosure of Nakayama et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayama et al. (Nephrol Dial Transplant. 2010;25:3026-3033), as applied to claims 1, 3, 4, 6 and 10-12 above, in further view of Nicolson et al. (International Journal of Clinical Medicine 2016;7:32-76). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    235
    1183
    media_image1.png
    Greyscale

Please note that this rejection is over improving an adverse reaction associated with a medical treatment in a subject and not preventing an adverse reaction associated with a medical treatment in a subject.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under §102 above are also invalid under §103.
	Nakayama et al. is discussed in detail above and that discussion is incorporated by reference. 
	Regarding claims 1 and 7, Nicolson et al. also teach treatment of hemodialysis conditions with hydrogen gas (Figure 1, page 35). Nicolson et al. teach that in methods of hydrogen administration, inhalation of H2 gas is the most straight-forward method of hydrogen administration and the easiest, most practical and effective method of H2 administration is oral ingestion of hydrogen water (page 34, 3. Methods of Hydrogen Administration). Thus, Nicolson et al. render obvious both inhalation of H2 gas and H2 gas dissolved in solution (liquid composition) for administration to treat hemodialysis conditions to the ordinary artisan in this art. 
	Regarding claim 8, Nicolson et al. teach administration of 1 ppm H2-enriched saline by infusion as well as drinking 5 ppm H2-enriched water (page 45, 3rd paragraph) and can be dissolved in water at up to 0.8 mM (page 34, 3. Methods of Hydrogen Administration), which is ostensibly 1.6 ppm given the MW of Hydrogen gas = 2.0 g/mol. 
	Regarding claim 9, Nicolson et al. teach 3% H2 gas inhalation (page 45, 3rd paragraph) as well as concentrations below 4% (page 34, 3. Methods of Hydrogen Administration).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Nakayama et al. is that Nakayama et al. do not expressly teach administration of a gas composition comprising molecular hydrogen with a hydrogen concentration of higher than zero and not higher than 18.5% by volume or that the liquid composition has a hydrogen concentration of 1-10 ppm. This deficiency in Nakayama et al. is cured by the teachings of Nicolson et al. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). The level of skill is that of a medical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from dialysis medicine, pharmacy, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Nakayama et al., by administration of a liquid composition that has a hydrogen concentration of 1-10 ppm or by administration of a gas composition comprising molecular hydrogen with a hydrogen concentration of higher than zero and not higher than 18.5% by volume, as suggested by Nicolson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Nakayama et al. teach that the dialysis solution had a high of 210 ppb in electrolyzed water and 48 ppb in HD solution (Abstract; Figure 1b; results page 3028, left column). However, adjusting the concentration of an active agent is nothing more than routine optimization and the art of Nicolson et al. render obvious concentrations over 1 ppm H2. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). Therefore, the ordinary artisan would have a reasonable expectation of success in adjusting the concentration of H2 to between 1-10 ppm in the method of Nakayama et al. to achieve the desired effect. Regarding the limitation of administration of a gas composition comprising molecular hydrogen with a hydrogen concentration of higher than zero and not higher than 18.5% by volume, the ordinary artisan with both references in hand understands that a dialysis patient can be treated with both hydrogen gas in solution and by inhalation of hydrogen gas as suggested by Nicolson et al. Nicolson et al. provide guidance on the amount of H2 gas to use which falls within the claimed range. Therefore, the ordinary artisan would have a reasonable expectation of success in performing the method of Nakayama et al. by administration of a gas composition comprising molecular hydrogen, produced by a hydrogen gas generating apparatus or a hydrogen gas adding apparatus, with a hydrogen concentration of higher than zero and not higher than 18.5% by volume to treat any of the adverse reactions associated with a medical treatment of dialysis of instant claim 6. The same active agent treating the same patient population will naturally treat the same adverse reactions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613